DETAILED ACTION
This action is responsive to the following communications: the Application filed September 24, 2019, and the information disclosure statement (IDS) filed September 24, 2019 have been entered. 
Claims 1-25 are pending. Claims 1, 9 and 23 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-10, 16-18, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mariani et al. (US 9,697,913).
Regarding independent claim 1, Mariani et al. disclose a method, comprising: 

restricting access to the set of memory cells based at least in part on determining that the set of memory cells are imprinted in the respective first logic states (e.g., col. 11, lines 40-46: … For example, part of the memory array may be recovered while the remainder of the operates normally …, i.e., other than “remainder” (which is recovered area) is not operating normally (namely, claimed restricting access); 
performing an imprint recovery procedure on the set of memory cells while access to the set of memory cells is restricted, the imprint recovery procedure to increase an ability of the set of memory cells to switch between storing the respective first logic states and storing respective second logic states (e.g., FIG. 4: 410, and accompanying disclosure, e.g., col. 9, lines 46-50: … recovery operation 410 may be performed …); and 
permitting access to the set of memory cells after performing the imprint recovery procedure (e.g., col. 9, lines 51-58: … normal cycling may begin after recovery operation …).
Regarding claim 2, which depends from claim 1, Mariani et al. disclose determining, after performing the imprint recovery procedure, whether the imprint recovery procedure was successful (col. 9, lines 52-53: … determine the effectiveness of the recovery operation …).
Regarding claim 3, which depends from claim 2, Mariani et al. disclose performing a second imprint recovery procedure on the set of memory cells based at 
Regarding claims 5-6, which depends from claim 1, Mariani et al. disclose performing the imprint recovery procedure comprises: applying one or more voltage pulses to the set of memory cells; wherein: a first subset of the one or more voltage pulses have a first polarity; and a second subset of the one or more voltage pulses have a second polarity (see e.g., FIGS. 4-5 and accompanying disclosure).
Regarding claim 8, which depends from claim 1, Mariani et al. disclose the set of memory cells comprise ferroelectric memory cells (see Abstract: recovering fatigued ferroelectric memory cells); and 
the imprint recovery procedure is to increase the ability of the set of memory cells to switch between storing the respective first logic states and storing respective second logic states based at least in part on altering a configuration of electrostatic domains within the ferroelectric memory cells (see Abstract and e.g., col. 9, lines 27-37: … A recovery operation may improve or restore the remnant polarization and thus increase the stored charge …)
Regarding independent claim 9, Mariani et al. disclose a method, comprising: 
determining to increase an ability of a set of memory cells to switch between storing different logic states (see e.g., FIG. 4: 405, and accompanying disclosure, e.g., col. 10, lines 3-9: … it may be determined that the ferroelectric memory cell 105 reached a fatigue …); 
modifying an operational parameter (e.g., col. 9, lin48: some threshold (e.g., time, number of cycles, charge sensing, among others)) for the set of memory cells 
operating the set of memory cells based at least in part on the modified operational parameter (e.g., col. 9, lines 51-58: … normal cycling may begin after recovery operation …).
Regarding claim 10, which depends from claim 9, Mariani et al. disclose determining that the set of memory cells are imprinted in respective first logic states, wherein determining to increase the ability of the set of memory cells to switch between storing different logic states is based at least in part on determining that the set of memory cells are imprinted (see e.g., FIG. 9 and e.g., col. 9, lines 27-37: … A recovery operation may improve or restore the remnant polarization and thus increase the stored charge …) .
Regarding claim 16, which depends from claim 9, Mariani et al. disclose an access procedure for a memory cell of the set of memory cells comprises a read operation and a write operation; the operational parameter comprises a magnitude of a voltage applied to the memory cell at a time between the read operation and the write operation; and modifying the value of the operational parameter comprises changing the magnitude of the voltage applied to the memory cell at the time between the read operation and the write operation (see e.g., FIG. 4 and 9, and accompanying disclosure).
Regarding claim 17, which depends from claim 9, Mariani et al. disclose the operational parameter comprises a temporal frequency of an error correcting procedure for the set of memory cells; and modifying the value of the operational parameter comprises increasing the temporal frequency of the error correcting procedure for the set of memory cells (see e.g., FIG. 9, and accompanying disclosure, e.g., col. 18, lines 27-52: … where the test sense window is based at least in part on a reference voltage; or an error correction code detecting a corrupted logic value of the ferroelectric memory cell …).
Regarding claim 18, which depends from claim 9, Mariani et al. disclose the determining, after modifying the value of the operational parameter, that the set of memory cells has been operated based at least in part on the modified value of the operational parameter for a duration that satisfies a threshold amount of time; changing the value of the operational parameter to a second value based at least in part on determining that the duration satisfies the threshold amount of time; and operating the set of memory cells based at least in part on the second value of the operational parameter (e.g., col. 10, lines 11-29: … the time to reach the fatigue threshold may be based on a duration of each access cycle ( e.g., a time period based on average operation of the memory device or a worst-case scenario of constant access operations …).
Regarding independent claim 23, Mariani et al. disclose a method, comprising: 
determining that a set of memory cells are imprinted in respective first logic states (see e.g., col. 10, lines 3-9: … it may be determined that the ferroelectric memory cell 105 reached a fatigue … …); 

determining whether the severity satisfies a threshold (col. 11, lines 1-23: … In some examples, several cycles at the higher voltage or a constant voltage stress …); 
selecting, based at least in part on whether the severity satisfies a threshold, between a first imprint recovery method and a second imprint recovery method both to increase an ability of the set of memory cells to switch from storing the respective first logic states to storing respective second logic states, wherein the first imprint recovery method restricts access to the set of memory cells, and wherein the second imprint recovery method permits access to the set of memory cells (e.g., col. 11, lines 47-59 recovery measurement operation 415 may be performed …); and 
applying the selected imprint recovery method to the set of memory cells (e.g., col. 9, lines 51-58: … normal cycling may begin after recovery operation …).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mariani et al. (US 9,697,913) in view of Kwon et al. (US 2015/0363257).
Regarding claim 4, Mariani et al. teach the limitations of claim 2.

However, communicating with host device for a memory device is a well-known technology for a type of memory system for its purpose.
For support, of the above asserted facts, see for example, Kwon et al. (US 2015/0363257), e.g., FIG. 1 and accompanying disclosure. Mariani et al. and Kwon et al. are analogous art because they both are directed to memory fatigue recovery operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize host device as configuration memory in communicating recovery procedure because these conventional technology are well established in the art of the memory devices.
Regarding claim 25, Mariani et al. teach the limitations of claim 23.
Mariani et al. do not explicitly disclose determining whether to indicate the selected method to a host device for a memory device that includes the set of memory cells based at least in part on whether the selected imprint recovery method is the first imprint recovery method or the second imprint recovery method.
However, communicating with host device for a memory device is a well-known technology for a type of memory system for its purpose.
For support, of the above asserted facts, see for example, Kwon et al. (US 2015/0363257), e.g., FIG. 1 and accompanying disclosure. Mariani et al. and Kwon et 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize host device as configuration memory in communicating recovery procedure because these conventional technology are well established in the art of the memory devices.

Claims 11-15, 19 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mariani et al. (US 9,697,913).
Regarding claims 11-15, 19 and 21-22, Mariani et al. teach the limitations of claim 9.
Mariani et al. further teach a method of claimed recovery limitations in claims 11-15, 19 and 21-22, except a commanded refresh operation as an operational parameter of a memory device.
However, performing a refresh operation for recovering degradation of logic data of the memory device is a well-known technology for a type of memory system for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize refresh operation to recover degraded logic data of the memory because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 7, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUNG IL CHO/Primary Examiner, Art Unit 2825